1
2
3
4
5
6                             IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8    UNITED STATES OF AMERICA,                   )     Case №: 1:17-CR-00040-2-DAD
                                                 )
9                    Plaintiff,                  )                   ORDER
                                                 )         APPOINTING STAND-BY COUNSEL
10           vs.                                 )
                                                 )
11   LESLIE HOOD,                                )
                                                 )
12                   Defendant.                  )
                                                 )
13
            On October 11, 2019, this court appointed Michael Berdinella to be stand by counsel
14
15   under the court’s inherent authority pursuant to § 220.55.30 of the Guide to Judiciary Policy, Vol

16   7 Defender Services, Part A. On February 10, 2020, this court relieved Mr. Berdinella and

17   ordered new stand-by counsel be appointed. CJA counsel, Richard A. Beshwate has agreed to
18
     accept appointment.
19
            IT IS HEREBY ORDERED that Richard A. Beshwate be appointed as Stand-by Counsel
20
     under the Court’s Inherent Authority in this case effective February 20, 2020.
21
22          This appointment shall remain in effect until further order of this court.

23
     IT IS SO ORDERED.
24
25      Dated:     February 20, 2020                          /s/ Barbara    A. McAuliffe          _
                                                       UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                     -1-
